Per Curiam.
Respondent, who was admitted to practice by this Court in 1995, was suspended by this Court’s order dated June 15, 2000 for failure to comply with the attorney registration requirements of Judiciary Law § 468-a (273 AD2d 600).
Respondent has now complied with the registration requirements of Judiciary Law § 468-a and has paid the fees as required by the statute and rules of the Chief Administrative Judge. Petitioner does not object to respondent’s instant application for reinstatement.
Respondent’s application is granted and he is ordered reinstated, effective immediately.
Cardona, P.J., Mercure, Crew III, Peters and Spain, JJ., *616concur. Ordered that respondent’s application is granted, and it is further ordered that respondent is reinstated as an attorney and counselor-at-law in the State of New York, effective immediately.